Opinion by
Mollison, J.
This case was formerly reported in Abstract 49532. Subsequent to that decision, defendant’s motion for rehearing was granted, but the resulting record was so meager that the court, on its own motion, restored the case to the docket for all purposes. When the ease was called for trial, it was suspended pending decision in protest 132624-K, which ease was ultimately decided in favor of the plaintiff in A. Maschmeijer, Jr., Inc. v. United States (39 C. C. P. A. 139, C. A. D. 476). In the present case, it was stipulated that the merchandise in question consists of cornmint oil the same in all material respects as that the subject of C. A. D. 476, supra. It was further stipulated that the protest was abandoned as to entry 3513. In accordance with stipulation of counsel and following the decision cited, the claim of the plaintiff was sustained as to the items in question covered by entry number 4400.